Citation Nr: 0914037	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, with degenerative 
joint disease of the thoracic spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased disability for service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to November 
1982, from October 1985 to October 1989, and from January 
1990 to September 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above-referenced 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2008).  

In her February 2008 VA Form 9, the Veteran requested a 
Central Office Hearing before a member of the Board in 
Washington, D.C.   Thereafter, over two weeks prior to her 
scheduled hearing, the Veteran submitted a written request to 
postpone her hearing date.  She further communicated her 
current desire to be scheduled for a Video Conference hearing 
before a member of the Board, to be held at the RO. 
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the Veteran can be afforded her 
requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Video Conference Hearing at the RO, 
before a Veterans Law Judge, in accordance 
with applicable law.
 
Thereafter, subject to current appellate procedures, the case 
shall be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




